I bring with me warmest 
greetings from the people of Nepal and their best wishes 
for the success of the sixty-ninth session of the General 
Assembly. I congratulate the President of the Assembly 
on his unanimous election and wish to express our deep 
appreciation to Secretary-General Ban Ki-moon for his 
commitment and dedication.

We commend the Secretary-General for convening 
the Climate Summit. The momentum generated at the 
Summit should pave the way next year for a binding 
agreement on climate change, with long-term and 
comprehensive global commitments for climate 
solutions based on the principles of common but 
differentiated responsibilities, equity and respective 
capabilities. It is an irony that the world’s most 
vulnerable countries happen to be the worst victims 
of climate change through no fault of their own. There 
should be special provisions for climate financing, 
separate from regular official development assistance, 
so that the mitigation and adaptation needs of the least 
developed countries and small island developing States 
can be addressed.

Terrorism is anathema to humankind. It is a 
serious threat to peace, security and development. 
Nepal unequivocally condemns terrorism in all its 
forms and manifestations. We share the concern 
about the growing scourges of terrorism, extremism 
and religious fundamentalism. In that context, we 
welcome the convening of the Security Council summit 
meeting earlier this week (see S/PV.7272) and support 
the adoption of resolution 2178 (2014), on foreign 
terrorist fighters. We appeal for an early conclusion of 
a comprehensive convention on international terrorism 
and the effective implementation of the provisions of 
the United Nations Global Counter-Terrorism Strategy. 
Nepal believes that terrorism can best be tackled under 
the auspices of the United Nations with a coordinated 
global response.

Peacekeeping has emerged as the central activity 
of the United Nations and an innovative tool for 
dealing with challenges to peace and security. Nepal 
is proud to have contributed to the maintenance of 

international peace and security through United 
Nations peacekeeping operations in troubled parts 
of the world. Nepalese Blue Helmets have been 
commended for their professionalism and commitment 
in trying circumstances. We are currently the fifth-
largest troop contributor to that flagship activity. With 
ever-greater commitment and dedication, Nepal will 
continue to participate in peacekeeping operations 
and to promote gender equality through the increased 
participation of women in peacekeeping. We urge this 
world body to give due consideration to the safety and 
security of peacekeepers. Nepal calls for equitable 
leadership opportunities, commensurate with Member 
States’ troop contributions, to be made available both at 
Headquarters and in the field.

Nepal stands for general and complete disarmament, 
covering all weapons of mass destruction, in a 
time-bound, verifiable and effective manner. We 
call upon Member States, especially nuclear-weapon 
States, to halt militarization in all spheres and step up 
measures for disarmament in order to free up much-
needed dividends for development. We wish to see an 
enlarged role for the United Nations Regional Centre 
for Peace and Disarmament in Asia, which is based in 
Kathmandu.

As a least developed and landlocked country, Nepal 
faces structural constraints and pervasive and complex 
development challenges. My delegation underlines the 
urgency of addressing the special needs of the least 
developed countries (LDCs) and supporting them 
with the provision of enhanced resources for inclusive 
development.

Nepal calls upon the international community, 
particularly donors, to fulfil all the commitments made 
in favour of LDCs. We underline the timely, full and 
effective implementation of the Istanbul Programme of 
Action for LDCs. Nepal aims to graduate from LDC 
status by 2022. An enhanced level of international 
support to build our productive capacity, improve supply-
side capacity, minimize shocks and vulnerabilities and, 
above all, bring about structural transformation will be 
critical to meeting that target.

Nepal remains fully committed to the protection 
and promotion of human rights and has put the 
required institutional mechanisms in place. We remain 
constructively engaged with all United Nations human 
rights mechanisms and the international community 
in the protection and promotion of human rights. We 
reject politicization and selectivity in the application of 
human rights standards.

My Government is determined to bring about a 
dignified closure of the past dating back to the armed 
conflict. We believe the Truth and Reconciliation 
Commission and the Commission on Disappearances 
will help put our past behind us and prevent a 
recurrence of grave violations of human rights. I want 
to reassure the international community that there will 
be no blanket amnesty for grave crimes. We underline 
the need to ensure the rights and well-being of migrant 
workers.

Nepal has always supported the call for a just, 
lasting and comprehensive peace in the Middle East 
and an end to the spiralling conflict in the region. 
We recognize the legitimate rights of the Palestinian 
people on the basis of United Nations resolutions and 
encourage Israel and Palestine to live as neighbours 
within secure and recognized international boundaries.

The situation in Afghanistan, Iraq, Libya and Syria 
demands a more proactive United Nations engagement. 
While supporting the independence, sovereignty and 
territorial integrity of those countries, we urge the 
United Nations to play an active role in finding a political 
settlement and helping those countries move towards 
national unity, reconciliation and reconstruction.

We hold the view that the people of Ukraine should 
enjoy the right to freely decide their destiny without 
any outside interference.

Our unwavering faith and long struggle for a 
democratic system of governance has given us the 
strength to mainstream the armed Maoist rebels into 
a peaceful democratic process and lead a successful 
transition from autocratic monarchy to democratic 
republican order, thereby setting up unique models. The 
political parties in Nepal, including the Maoists, are 
now working together to have a democratic Constitution 
promulgated through the elected Constituent Assembly. 
My Government remains committed to bringing the 
parties both within and outside the Assembly on board 
within the framework of constitutionalism, political 
pluralism and the rule of law, to put the country on the 
path of peace, stability, development and a democratic 
system of governance.

We greatly appreciate our neighbours, India 
and China, the United Nations, our friends and well-
wishers in the international community for their 


support for and solidarity with our peace process and 
development efforts. We firmly believe that democracy 
is indispensable for peace, progress, stability and 
prosperity. Peace, democracy and sustainable 
development are inextricably linked and mutually 
reinforcing. Development is not possible in the absence 
of peace, which, in turn, cannot be attained in the 
absence of democracy.

The post-2015 development agenda becomes truly 
transformative only when the pressing needs and 
priorities of the most vulnerable and marginalized 
countries and societies are faithfully integrated into the 
broader global agenda and are provided with sufficient 
resources to achieve them. A holistic development 
process does not leave an unfinished agenda behind, 
so the remaining tasks of the Millennium Development 
Goals should be fully incorporated in the post-2015 
agenda.

We consider corruption to be the biggest enemy 
of the people and a threat to peace, stability and 
development. My Government has underlined the 
importance of transparency, accountability and zero 
tolerance for corruption as prerequisites to improving 
the quality of governance and delivering results to the 
people.

Nepal’s foreign policy is inspired by the purposes 
and principles of the United Nations. People’s aspirations 
for peace, stability, progress, decency, dignity and 
prosperity are firmly embedded in it. We strongly 
believe that peaceful coexistence, mutual respect 
for each other’s sovereignty and territorial integrity, 
non-interference in the internal affairs of other States, 
and equality and mutual benefit should constitute the 
fundamental tenets of inter-State relationships.

Reforms of the United Nations, including the 
Security Council, need to reflect contemporary realities 
for making it more effective, representative, responsive 
and capable of handling increasingly complex global 
problems. We support the expansion of membership 
in both permanent and non-permanent categories. The 
seventieth anniversary of the United Nations, next 
year, should be an occasion to ensure the representation 
and increase the voices of developing countries in the 
Security Council. In that context, Nepal reiterates its 
support for the desire of India, Japan, Germany and 
Brazil to serve as permanent members in the expanded 
Security Council. We also believe that the African 
continent and Member States that have contributed to 
the maintenance of international peace and security 
should also be given due consideration in any expansion.

In seven decades of the United Nations, it has been 
found to be most successful when we honour the letter 
and spirit of the Charter of the United Nations and 
the decisions we make. B.P. Koirala, the first elected 
Prime Minister of Nepal, while addressing the General 
Assembly at its fifteenth session, in 1960, said,

“The real solution of the world’s problems, 
including the problem of world peace and prosperity, 
lies in the direction of strengthening and extending 
the authority of the United Nations. This authority 
will be strengthened and fortified if the decisions 
of the United Nations are respected faithfully and 
loyally by all Powers, great and small.” (A/PV.878, 
para. 235)
In conclusion, my Government reiterates its 
profound commitment to the purposes and principles of 
the Charter of the United Nations as the embodiment of 
peace, progress and prosperity.
